Proskauer, J.
This action is for breach of warranty. The complaint has been dismissed on the ground that on its face it showed the goods were sold to the president of the plaintiff corporation individually and not to the corporation. It alleges that “ the defendant sold to the plaintiff, 1,250. reams of paper of specified dimensions to be £ trimmed on all four sides ’ in accordance with memoranda contained in letters dated May 31st, 1923, June 2nd, 1923, and June 11th, 1923, copies of which are attached hereto and made a part hereof as though fully set forth herein.” One of the incorporated letters contains the following clause: “ As per conversation over the telephone, it is understood that this paper is to be billed to Mr. Morris Cooper Smith.” We cannot hold as a matter of law that by reason of this sentence the sale was made not to the plaintiff corporation, but to Morris Cooper Smith individually. The complaint does not declare on the letters as the contract, but specifically charges that the defendant sold and the plaintiff corporation bought the paper. The very letter relied upon is addressed to the plaintiff corporation and refers in terms to “ your order.” Whether the sale was made to the corporation or to the individual or to both is a question of fact. The pleading sufficiently sets forth the claim that it was made to the corporation.
*89For these reasons the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the defendant to answer upon payment of said costs.
Dowling, P. J., Merrell, Finch and McAvoy, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the defendant to answer within twenty days from service of order upon payment of said costs.